Citation Nr: 1048150	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of 
the loss of use of both hands due to service-connected atopic 
dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied SMC for the loss of use of both hands 
due to service-connected atopic dermatitis.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not raised, nor does the record show, a claim for 
TDIU.  The Veteran reports that he is presently self-employed as 
an investment advisor.  Therefore, the issue is not before the 
Board at this time.  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing is of record and associated with the claims folder.  
Further, the Board received additional evidence (photographs) 
from the appellant subsequent to the hearing.  He also submitted 
a waiver of initial RO review of the new evidence.  The evidence 
will therefore be considered in this decision. 38 C.F.R. § 
20.1304 (2010).


REMAND

The Veteran indicated at the October 2010 Board hearing that 
there were additional treatment records from the VA outpatient 
treatment records.  Specifically, he reported that he was seen 
earlier that month in the emergency room to a severe flare-up of 
his atopic arthritis.  He said he was placed on a heavy dose of 
steroids.  Records related to this treatment are not on file.  
Indeed, the last records pertaining to the treatment of the 
Veteran's atopic dermatitis are dated in January 2008.  The Board 
notes in this regard that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All 
efforts to obtain the Veteran's VA treatment records must be 
fully documented and copies of such documentation associated with 
the claims file.  If the AOJ is unable to obtain the Veteran's VA 
treatment records, the Veteran must be notified of this fact and 
a copy of such notification associated with the claims file.  See 
38 C.F.R. § 3.159(e).

Further, at his personal hearing, the Veteran asserted that his 
atopic dermatitis essentially prevented him from using his hands.  
He says the slightest of movement causes the skin of his hands to 
crack and bleed.  He states that he experiences pain on a daily 
basis with loss of sensation.  He maintains that he is unable to 
grab, grasp and carry things with his hands.  He says he has 
virtually no fine motor skills, and that his gross motor skills 
are significantly hampered.  The Veteran argues that he has 
essentially lost the function of his hands, and he would as 
equally well served by having amputations of his hands with a 
prostethetic device.

VA regulation provide that loss of use of a hand will be held to 
exist when no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (2010).  

The Veteran has been afforded VA examinations in November 2007 
and February 2009.  However, neither of the examination reports 
appear to clearly address the underlying question on appeal, 
which is whether the Veteran experiences loss of use of his 
hands.  On remand, the Veteran should be afforded another VA 
examination to properly address this question.   See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (held that "a medical 
opinion ... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions"). 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should make every effort to obtain the 
Veteran's VA treatment records from the VA outpatient 
treatment clinic in Oakland Park, Florida and/or any 
other identified VA facility from January 2008 to the 
present.  All efforts to obtain these records must be 
documented and associated with the claims file.  If 
the AOJ is unable to obtain these records, the Veteran 
must be notified of this fact and a copy of such 
notification associated with the claims file.

2. The AOJ should schedule the Veteran for a thorough 
dermatology examination to determine the nature and 
extent of his service connected atopic dermatitis. The 
entire claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the claims 
file has been reviewed.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
the examiner should be accomplished.

The examiner is requested to report complaints and 
clinical findings pertaining to the Veteran's atopic 
dermatitis of the hands in detail.  The examiner is 
also requested to offer an opinion as to whether the 
Veteran essentially has loss of use of his hands as a 
result of his atopic dermatitis disability.  The 
examiner must indicate whether the Veteran retains 
effective function in his hands or whether he would be 
equally well served by an amputation stump at the site 
of election below the elbow with use of a suitable 
prosthetic appliance.  The determination must be made 
on the basis of the actual remaining function of the 
hand, that is, whether the acts such as grasping, 
manipulation, etc, can be accomplished equally well by 
an amputation stump with prosthesis.

A clear rationale for all opinions would be helpful 
and a discussion of the facts and medical principles 
involved would be of considerable assistance to the 
Board.  However, if the requested opinion cannot be 
provided without resort to speculation, the examiner 
should so state and explain why an opinion cannot be 
provided without resort to speculation.

3.  After the above development is completed, the AOJ 
should readjudicate the claim on the merits.  If the 
benefit sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and afforded 
a reasonable opportunity to respond before the record 
is returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).
